Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 28 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by  Park (US 20170142847 A1).
Park discloses a mobile electronic device (foldable display apparatus 100 in fig 1) comprising: 
a folding display (flexible display 140 in fig 1) having a viewing surface (tensile surface 140t in fig 7B; see paragraph 48; herein, contraction surface 140c of the flexible display 140 may be supported by the first housing 110, the t of the flexible display 140 may produce visible images) and an opposite non-viewing surface (contraction surface 140c in fig 7B); 
a hinge (50 in figs 5, 7A-7B; paragraph 66) coupled to the folding display (i.e., indirectly coupled via first housing 110 and second housing 120) and defining an axis of rotation; and 
an assembly (third hinge shaft 113+ first housing cover 114 + fourth hinge shaft 123 + second housing cover 124  in figs 5, 7A-7B and paragraphs 67-68) coupled to the hinge and configured to (i.e., functional language), during unfolding of the folding display (i.e., changing position of display 140 from fig 7B to fig 7A), cause transverse motion of the axis of rotation away from a main body (first housing 110 in figs 7A-7B) of the mobile electronic device (see figs 7A-7B), 
wherein the folding display, the hinge and the assembly are configured such that the display folds outwardly, such that in a folded state, one portion of the non-viewing surface of the folding display faces another portion of the non-viewing surface of the display (see fig 7B and paragraph 72).
Response to Arguments
5.	Applicant's arguments filed on 9/27/2021 have been fully considered but they are not persuasive.
	With respect to the applicant’s arguments that Park fails to disclose that the folding display is an outwardly folding display, the examiner respectfully disagrees. See fig 7B of Park, which clearly shows the viewing surface/tensile surface 140t of the .
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIDHI THAKER/Primary Examiner, Art Unit 2835